 



EXHIBIT 10.4
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND LAW OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND LAW. SUCH SECURITIES MAY BE TRANSFERRED ONLY IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED HEREIN.
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

      $5,000,000   September 11, 2007
6:00 p.m. EST

     FOR VALUE RECEIVED, on or before September 11, 2008, subject to an
Extension (as defined below) (the “Maturity Date”), Origen Financial, L.L.C.
(“Borrower”) promises to pay to the order of the William M. Davidson Trust u/a/d
12/13/04 (“Lender”) at 2300 Harmon Road, Auburn Hills, Michigan 48326, the
principal amount of FIVE MILLION AND NO/100 DOLLARS ($5,000,000) (“Total
Principal Amount”), or such amount less than the Total Principal Amount which is
outstanding from time to time if the total amount outstanding under this Senior
Secured Convertible Promissory Note (“Note”) is less than the Total Principal
Amount, together with accrued but unpaid interest thereon as provided below. The
Maturity Date may be extended by Borrower for up to two, sixty-day periods
(each, an “Extension”) upon payment by Borrower to Lender of a fee in the amount
of $58,334 for each such Extension. Interest on the unpaid principal balance
hereof from time to time outstanding shall accrue for the period from and
including the date hereof, to but excluding the date this Note is paid in full,
at the fixed rate per annum equal to eight percent (8%), calculated on the basis
of actual days elapsed in a year of 365 days. Borrower shall pay such interest,
unless earlier payment is required hereunder, in cash in arrears on the last day
of each three-month period during which this Note remains outstanding (each an
“Interest Payment Date”) with the first Interest Payment Date occurring on
December 31, 2007. If an Event of Default (as defined below) occurs or if this
Note is not paid when due by maturity, acceleration or otherwise, then
notwithstanding the above, interest shall be payable thereafter at the rate
which is six percent (6%) per annum in excess of the rate described above (the
“Default Rate”). In no event shall the aggregate interest rate payable under
this Note exceed the Maximum Rate. The term “Maximum Rate,” as used herein,
shall mean at the particular time in question the maximum rate of interest,
which, under applicable law, may then be charged on this Note.
     The principal of and all accrued but unpaid interest on this Note shall be
due and payable in full on the Maturity Date.

 



--------------------------------------------------------------------------------



 



     Borrower may prepay all or any portion of the principal of this Note at any
time without payment of any premium or penalty upon at least thirty (30) days
prior written notice to Lender; provided that Borrower may only prepay the
principal of this Note after the payment in full of all principal of and accrued
but unpaid interest on that certain Senior Secured Promissory Note of even date
herewith of Borrower in favor of Lender in the principal amount of $10,000,000.
Unless otherwise agreed to in writing, or otherwise required by applicable law,
payments will be applied first to unpaid accrued interest, then to principal,
and any remaining amount to any unpaid collection costs. All payments of
principal of or interest on this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of
Lender indicated above, or such other place as the Lender shall designate in
writing to Borrower. If any payment of principal of or interest on this Note
shall become due on a day which is not a Business Day (as hereinafter defined),
such payment shall be made on the next succeeding Business Day and any such
extension of time shall be included in computing interest in connection with
such payment. As used herein, the term “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which national banking associations
are authorized to be closed. The books and records of Lender shall be prima
facie evidence of all outstanding principal of and accrued and unpaid interest
on this Note.
     This Note is issued by Borrower pursuant to the provisions of the Senior
Secured Loan Agreement of even date herewith (the “Loan Agreement”) by and
between Borrower and Lender. Payment of this Note is secured by a Security
Agreement of even date herewith (the “Security Agreement”), by and between
Borrower and Lender, covering certain collateral as more particularly described
therein. All capitalized terms used but not defined herein have the meanings
ascribed to them in the Loan Agreement.
     This Note, the Loan Agreement, the Security Agreement and all other
documents evidencing, securing, governing, guaranteeing and/or pertaining to
this Note, including but not limited to those documents described above, are
hereinafter collectively referred to as the “Loan Documents.” The Lender is
entitled to the benefits and security provided in the Loan Documents.
     Borrower agrees that all advances hereunder shall be used solely for proper
corporate purposes, including for working capital of Borrower.
     Borrower agrees that upon the occurrence of an Event of Default (as defined
in the Loan Agreement) Lender shall have the remedies set forth herein and in
the Loan Agreement.
     The Lender shall have the right, at such Lender’s option, at any time while
this Note remains outstanding, to convert the outstanding principal balance of
this Note, in accordance with the below provisions, in whole but not in part,
into fully paid and nonassessable shares of common stock, $0.01 par value per
share (“Common Stock”), of Origen Financial, Inc., Borrower’s sole member
(“Issuer”). The number of shares of Common Stock into which this Note may be
converted shall be determined by dividing the aggregate unpaid principal amount
of this Note by the Conversion Price. “Conversion Price” shall mean $6.237 per
share, the closing consolidated bid price of the Company’s Common Stock at 4:00
pm (EST) on the date hereof, plus $.077 per share (an amount allocated to the
Common Stock to attribute the value associated

2



--------------------------------------------------------------------------------



 



with the Stock Purchase Warrant granted to the Lender by the Issuer of even date
herewith (“Warrant”)).
     Before the Lender shall be entitled to convert all but not less than all of
the principal balance of this Note into shares of Common Stock, it shall
surrender this Note for cancellation at the office of Borrower and shall give
written notice to Borrower and the Issuer at their addresses for notices as
specified in the Loan Agreement, of the election to convert the same, and shall
state therein the name or names in which the certificate or certificates for
shares of Common Stock are to be issued. Borrower shall, as soon as practicable
thereafter, pay to Lender all accrued but unpaid interest under the Note and
Issuer shall issue and deliver at such office to Lender a certificate or
certificates for the number of shares of Common Stock to which Lender shall be
entitled as aforesaid. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of this
Note, and the person or persons entitled to receive the shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder or holders of such shares of Common Stock as of such date.
     No fractional shares of Common Stock shall be issued upon conversion of
this Note. In lieu of Issuer issuing any fractional shares to the Lender upon
the conversion of this Note, Borrower shall pay to Lender the amount of
outstanding principal that is not so converted.
     The Conversion Price and the number of shares of Common Stock issuable upon
the conversion of this Note shall be subject to adjustment from time to time
upon the occurrence of certain events described herein. Upon each adjustment of
the Conversion Price, the holder of this Note shall thereafter upon conversion
of this Note be entitled to be issued, at the Conversion Price resulting from
such adjustment, the number of shares of Common Stock obtained by multiplying
the Conversion Price in effect immediately prior to such adjustment by the
number of shares of Common Stock issuable pursuant hereto immediately prior to
such adjustment (based on the aggregate principal balance outstanding under this
Note at such time), and dividing the product thereof by the Conversion Price
resulting from such adjustment:
     (i) In case at any time or from time to time Issuer shall:
     (A) issue to the holders of its Common Stock a dividend payable in, or
other distribution of, shares of Common Stock (a “Stock Dividend”),
     (B) subdivide its outstanding shares of Common Stock into a larger number
of shares of Common Stock, including, without limitation, by means of a stock
split (a “Stock Subdivision”), or
     (C) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock (a “Stock Combination”),
then the number of shares of Common Stock issuable upon conversion of this Note
immediately prior thereto shall be adjusted so that Lender shall thereafter be
entitled after the completion of each such event to receive the kind and number
of shares of Common Stock or other securities of Issuer that Lender would have
owned or have been entitled to receive after the happening of each

3



--------------------------------------------------------------------------------



 



such event, had this Note been converted immediately prior to the happening of
each such event or any record date with respect thereto.
     (ii) The following provisions shall be applicable to the making of
adjustments as provided above:
     (A) The adjustments required by the preceding paragraph shall be made
whenever and as often as any specified event requiring an adjustment shall
occur. For the purpose of any adjustment, any specified event shall be deemed to
have occurred at the close of business on the date of its occurrence.
     (B) In computing adjustments required by the preceding paragraph,
fractional interests in Common Stock shall be disregarded.
     (C) If Issuer shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.
     If at any time Issuer shall initiate any transaction or be a party to any
transaction (including, without limitation, a merger, amalgamation,
reorganization, consolidation, share exchange, sale, lease or other disposition
of all or substantially all of Issuer’s assets, liquidation, recapitalization or
reclassification of the Common Stock) in connection with which the shares of
Common Stock shall be changed into or exchanged for different securities of
Issuer or capital stock or other securities of another corporation or interests
in a non-corporate entity or other property (including cash) or any combination
of the foregoing (each such transaction being herein called a “Transaction”),
then as a condition of the consummation of the Transaction, lawful enforceable
and adequate provision shall be made so that Lender shall be entitled to elect
by written notice to Issuer and Borrower to receive a new promissory note in
form and substance no less favorable to Lender, and in exchange for, this Note
to be issued all or a portion of such securities or other property; provided,
however, nothing in this paragraph shall require Issuer or Borrower to provide a
replacement promissory note providing a right to acquire the securities of any
issuer other than Issuer. The foregoing provisions of this paragraph shall
similarly apply to successive Transactions.
     In case Issuer shall propose (A) to pay any dividend payable in stock of
any class to the holders of its Common Stock or to make any other distribution
to the holders of its Common Stock, (B) to effect any Stock Subdivision or Stock
Combination, (C) to effect any reclassification of its Common Stock, (D) to
effect any recapitalization, stock subdivision, stock combination or other
capital reorganization, (E) to effect any consolidation or merger, amalgamation,
reorganization, share exchange, or sale, lease or other disposition of all or
substantially all of its property, assets or business, (F) to effect the
liquidation, dissolution or winding up of Issuer or (G) to effect any other
action which would require an adjustment under the preceding paragraphs, then in
each such case Issuer shall give to Lender written notice of

4



--------------------------------------------------------------------------------



 



such proposed action, which shall specify the proposed date on which a record is
to be taken for the purposes of such stock dividend, distribution, Stock
Subdivision or Stock Combination, or the proposed date on which such
reclassification, reorganization, consolidation, merger, amalgamation, share
exchange, sale, transfer, disposition, liquidation, dissolution, winding up or
other transaction is to take place and the date of participation therein by the
holders of Common Stock, if any such date is to be fixed, or the proposed date
on which the transfer of Common Stock is to occur, and shall also set forth such
facts with respect thereto as shall be reasonably necessary to indicate the
effect of such action on the Common Stock and on the number of shares of Common
Stock issuable upon conversion of this Note after giving effect to any
adjustment which will be required as a result of such action. Such notice shall
be so given in the case of any action covered by clause (A) or (B) above at
least ten (10) days prior to the record date for determining holders of the
Common Stock for purposes of such action and, in the case of any other such
action, at least ten (10) days prior to the earlier of the date of the taking of
such proposed action or the date of participation therein by the holders of
Common Stock.
     Whenever the number of shares of Common Stock issuable upon conversion of
this Note is to be adjusted pursuant to the preceding paragraphs, unless
otherwise agreed by Lender, Issuer shall promptly notify Lender of such
adjustment or adjustments.
     Issuer shall at all times reserve and keep available out of the aggregate
of its authorized but unissued shares, such number of its duly authorized shares
of Common Stock as shall be sufficient to enable Issuer to issue the Common
Stock upon conversion of this Note.
     Issuer covenants that all shares of Common Stock that may be issued upon
conversion of this Note shall, upon delivery by Issuer, be duly authorized and
validly issued, fully paid and nonassessable, free from all stamp taxes, liens
and charges with respect to the issue or delivery thereof and otherwise free of
all other security interests, encumbrances and claims of any nature whatsoever
(other than security interests, encumbrances and claims to which the holder of
this Note is subject prior to the conversion of this Note and the issuance of
the shares of Common Stock as a result thereof and other transfer restrictions
described in the Loan Agreement).
     Issuer shall pay all stamp taxes attributable to the initial issuance of
shares or other securities issuable upon the conversion of this Note, excluding
any tax or taxes which may be payable because of the transfer involved in the
issuance or delivery of any certificates for shares or other securities in a
name other than that of the holder of this Note in respect of which such shares
or securities are issued.
     This Note and all of the other Loan Documents are intended to be performed
in accordance with, and only to the extent permitted by, all applicable usury
laws. If any provision hereof or of any of the other Loan Documents or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of the Lender to at all times comply with
the usury and other applicable laws now or hereafter governing the interest
payable on the indebtedness evidenced by this Note. If the applicable law

5



--------------------------------------------------------------------------------



 



is ever revised, repealed or judicially interpreted so as to render usurious any
amount called for under this Note or under any of the other Loan Documents, or
contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Note, or if Lender’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by law, then it
is the express intent of Borrower and Lender that all excess amounts theretofore
collected by Lender be credited on the principal balance of this Note (or, if
this Note and all other indebtedness arising under or pursuant to the other Loan
Documents have been paid in full, refunded to Borrower), and the provisions of
this Note and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid, or agreed to be paid, by
Borrower for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of Borrower to Lender under this Note or arising
under or pursuant to the other Loan Documents shall, to the maximum extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. To the extent federal law
permits Lender to contract for, charge or receive a greater amount of interest,
Lender will rely on federal law instead of Michigan law, for the purpose of
determining the Maximum Rate. Additionally, to the maximum extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, implement any other method of computing the Maximum Rate under
Michigan law, or under other applicable law, by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
     If this Note is placed in the hands of an attorney for collection, or is
collected in whole or in part by suit or through probate, bankruptcy or other
legal proceedings of any kind, Borrower agrees to pay, in addition to all other
sums payable hereunder, all costs and expenses of collection, including but not
limited to reasonable attorneys’ fees.
     Borrower and any and all endorsers and guarantors of this Note severally
waive presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration and dishonor,
diligence in enforcement and indulgences of every kind and without further
notice hereby agree to renewals, extensions, exchanges or releases of
collateral, taking of additional collateral, indulgences or partial payments,
either before or after maturity.
     THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

6



--------------------------------------------------------------------------------



 



     Lender acknowledges and agrees that: (i) Lender has been advised and
understands that a conflict exists between its interest and the interest of
Borrower; (ii) Lender has been advised to seek the advice of independent
counsel; and (iii) Lender has obtained the advice of independent counsel or
decided not to engage independent counsel.
     This Note and any and all shares of Common Stock issued or issuable upon
conversion of this Note (the “Conversion Shares”) are subject to the
restrictions on transfer set forth below:
     (a) This Note may not be transferred by the Lender without the consent of
Borrower except to an Affiliate of Lender or by operation of law. For these
purposes, “Affiliate” shall have the meaning ascribed to that term in the
Warrant.
     (b) This Note has not been, and the Conversion Shares at the time of their
issuance may not be, registered under the Securities Act (hereinafter defined)
and nothing herein contained shall be deemed to require (i) Borrower to so
register this Note or (i) Issuer to so register the Conversion Shares. This Note
and the Conversion Shares are issued or issuable subject to the provisions and
conditions contained herein, and Lender by accepting the same agrees with
Borrower to such provisions and conditions, and represents to Borrower that this
Note has been acquired and the Conversion Shares will be acquired for the
account of Lender for investment and not with a view to or for sale in
connection with any distribution thereof.
     (c) The holder of this Note agrees that this Note and the Conversion Shares
may not be sold or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder (“Securities Act”) and applicable state securities laws or pursuant
to an applicable exemption from the registration requirements of the Securities
Act and such state securities laws. In the event that the holder hereof
transfers this Note or the Conversion Shares pursuant to an applicable exemption
from registration, Borrower may request, at its expense, that the holder hereof
deliver an opinion of counsel reasonably acceptable to Borrower that the
proposed transfer does not violate the Securities Act and applicable state
securities laws.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



            BORROWER:

ORIGEN FINANCIAL, L.L.C.
      By:   /s/ Ronald A. Klein         Name:   Ronald A. Klein        Title:  
Manager              Address for Notices:
27777 Franklin Road
Suite 1700
Southfield, Michigan 48034
Attention: Ronald A. Klein
Fax No.: (248) 746-7094
Phone No.: (248) 746-7000       
ISSUER:

ORIGEN FINANCIAL, INC.
      By:   /s/ Ronald A. Klein         Name:   Ronald A. Klein        Title:  
Chief Executive Officer          Address for Notices:
27777 Franklin Road
Suite 1700
Southfield, Michigan 48034
Attention: Ronald A. Klein
Fax No.: (248) 746-7094
Phone No.: (248) 746-7000       
LENDER:

William M. Davidson Trust u/a/d 12/13/04
      By:   /s/ William M. Davidson         Its: Trustee     
Address for Notices:
2300 Harmon Road,
Auburn Hills, Michigan 48326
Attention: Jonathan S. Aaron     

[Signature page to Senior Secured Convertible Promissory Note]

8